Name: 77/795/EEC: Council Decision of 12 December 1977 establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  information and information processing;  consumption;  environmental policy
 Date Published: 1977-12-24

 Avis juridique important|31977D079577/795/EEC: Council Decision of 12 December 1977 establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community Official Journal L 334 , 24/12/1977 P. 0029 - 0036 Greek special edition: Chapter 15 Volume 1 P. 0146 Spanish special edition: Chapter 15 Volume 2 P. 0084 Portuguese special edition Chapter 15 Volume 2 P. 0084 Finnish special edition: Chapter 15 Volume 2 P. 0071 Swedish special edition: Chapter 15 Volume 2 P. 0071 COUNCIL DECISION of 12 December 1977 establishing a common procedure for the exchange of information on the quality of surface fresh water in the Community (77/795/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the 1973 (3) and 1977 (4) programmes of action of the European Communities on the environment provide for the introduction of a procedure for the exchange of information between the pollution surveillance and monitoring networks; Whereas such a procedure is necessary to determine the pollution levels of the rivers in the Community and consequently to lay down guidelines for the control of pollution and nuisances, which is one of the Community's objectives in respect of the improvement of living conditions and the harmonious development of economic activities throughout the Community ; whereas no provision is made in the Treaty for the specific powers required for this purpose; Whereas such an exchange of information on pollution levels is one of the means of monitoring the long-term trends and the improvements resulting from the application of current national and Community rules; Whereas the exchange of information provided for in this Decision should allow for as significant a comparison as possible of the results obtained in the sampling and measuring stations; Whereas the exchange of information provided for in this Decision would lay the foundations for a system for monitoring surface fresh-water pollution at Community level and could constitute a component of the global environmental monitoring system provided for in the United Nations environment programme; Whereas to attain these objectives the Member States must forward to the Commission data relating to certain parameters for surface fresh water ; whereas the Commission will draw up a consolidated report which it will transmit to the Member States; Whereas the list of stations in Annex I may, with advantage, be modified by the Commission at the request of the Member State concerned, provided that certain criteria are fulfilled; Whereas technical progress requires that the technical specifications laid down in Annex II to this Decision should be adapted promptly ; whereas, to facilitate the (1)OJ No C 178, 2.8.1976, p. 48. (2)OJ No C 285, 2.12.1976, p. 10. (3)OJ No C 112, 20.12.1973, p. 3. (4)OJ No C 139, 13.6.1977, p. 3. implementation of the measures required for this purpose, provision must be made for a procedure establishing close cooperation between the Member States and the Commission within the Committee for the adaptation of this Decision to technical progress, HAS ADOPTED THIS DECISION: Article 1 A common procedure for the exchange of information on the quality of surface fresh water in the Community is hereby established. Article 2 1. For the purposes of this Decision "sampling or measuring stations" means the stations listed in Annex I. 2. The information concerning the parameters listed in the first column of Annex II covered by the exchange of information shall be: (a) the results of the measurements carried out by the sampling or measuring stations; (b) a description of the sampling, sample preservation and measuring methods used and the frequency of sampling. Article 3 1. Each Member State shall designate a central agency and inform the Commission thereof within 15 days of the notification of this Decision. 2. The information referred to in Article 2 (2) shall be forwarded to the Commission through the central agency in each Member State. 3. The data referred to in Article 2 (2) (a) shall be presented according to the modes of expression and with the significant figures set out in the second and third columns of Annex II. 4. The information, covering a calendar year, shall be forwarded to the Commission at least every 12 months. 5. The Commission shall draw up annually a consolidated report based on the information referred to in Article 2 (2). The part of the draft of this report concerning the information supplied by a Member State shall be sent to the central agency of that Member State for verification. Any comments on the draft shall be included in the report. The final version shall be forwarded to the Member States. 6. The Commission shall assess the effectiveness of the procedure for the exchange of information and, within not more than three years of the notification of this Decision, shall submit proposals, where appropriate, to the Council with a view to improving the procedure and, if necessary, harmonizing the methods of measurement. Article 4 1. Member States shall forward the information referred to in Article 2 (2) through their central agencies for the first time within six months of the notification of this Decision. 2. The first information to be exchanged shall be that available in the calendar year preceding the notification of this Decision. Article 5 1. The list in Annex I may be amended by the Commission on a request from the Member State concerned. 2. The Commission shall make such amendments when it is satisfied that the following requirements are met: - that the list of sampling or measuring stations for each Member State is sufficiently representative for the purposes of this Decision, - that the stations are at points which are representative of water conditions in the area around and not directly and immediately influenced by a source of pollution, - that they are capable of measuring at regular intervals the parameters in Annex II, - that they are as a general rule not more than 100 kilometres apart on main rivers, not including tributaries, - that they are upstream of any confluences and not on tidal stretches of water. 3. The Commission shall inform the Council of any amendments which it has accepted. 4. The Commission shall submit for decision by the Council any requests for amendments which it has been unable to accept. Article 6 Amendments necessary to adapt the list of parameters and the modes of expression and significant figures in respect thereof set out in Annex II to technical progress shall be adopted in accordance with the procedure laid down in Article 8, provided that any additions to the list involve only parameters covered by Community law and for which data are available in all sampling and measuring stations of the Member States. Any changes in the modes of expression and significant figures must not involve changes to the methods of measurement used by the Member States in the various stations in Annex I. Article 7 1. A Committee for the adaptation of this Decision to technical progress (hereinafter referred to as the "the Committee") is hereby set up, consisting of representatives of the Member States with a representative of the Commission as Chairman. 2. The Committee shall adopt its own rules of procedure. Article 8 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Committee by its chairman, either on his own initiative or at the request of a representative of a Member State. 2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on the draft within a time limit set by the chairman according to the urgency of the matter. Opinions shall be delivered by a majority of 41 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) Where the measures envisaged are in accordance with the opinion of the Committee, the Commission shall adopt them. (b) Where the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall act by a qualified majority. (c) If within three months of the proposal being submitted to it the Council has not acted, the proposed measures shall be adopted by the Commission. Article 9 This Decision is addressed to the Member States. Done at Brussels, 12 December 1977. For the Council The President L. DHOORE ANNEX I >PIC FILE= "T0010616"> >PIC FILE= "T0010617"> >PIC FILE= "T0010618"> >PIC FILE= "T0010619"> ANNEX II >PIC FILE= "T0010620">